Ethridge, J.,
specifically concurring:
The second opinion of the Court in this case, on interlocutory appeal, held that Gaddis & McLaurin, Inc., was entitled to amend its bill of complaint and answer to the cross-bill of Nichols. Nichols v. Gaddis & McLaurin, Inc., 228 Miss. 1, 87 So. 2d 673 (1956). I dissented because I thought, and still think, that the pertinent issues were res judicata and had already been decided on the first appeal. 222 Miss. 207, 75 So. 2d 625 (1954).
Complainants on the first trial had a full hearing on their claims, met the burden of proof as to certain defendants, and failed as to others. This Court expressly so adjudicated in the first decision, and remanded the case on a limited basis, solely to ascertain the fractional interests of the parties. However, on the interlocutory appeal this Court held that the present appellants were entitled to amend in toto their bill of complaint and answer to cross-bill, and to re-try the case on newly developed facts and new issues not raised on the first trial. Although I do not think that decision is consistent with *191our concept of res judicata and of finality in judicial decisions, I feel that I am bound by it.
The consequences of ignoring the concepts of res judicata and the law of the case are illustrated by three circumstances manifest in the second trial on the merits:
(1) At the second trial Gaddis & McLaurin, Inc., pleaded for the first time Section 718, Miss. Code 1942. This was an affirmative defense, which they had the burden of invoking. Ordinarily, unless an affirmative defense is pleaded, the party later asserting it is considered to have waived it.
(2) Gaddis & McLaurin, Inc., on the first trial failed to offer any adequate evidence of ouster as to certain parties, although such evidence could have been obtained and presented at the first trial if due diligence had been exercised by them. They obtained and presented such evidence on the second trial.
(3) The Court here again reaffirms its decision that Peeples v. Boykin, 132 Miss. 359, 96 So. 177 (1923) is overruled. The mere recording of a deed to a cotenant is not notice to the other cotenants of the adverse possession of the grantee — cotenant and of ouster of the others. However, for many years prior to 1954 the Court had spelled out the required standard of proof, and indicated that the Peeples doctrine was not sound. It was well recognized among members of the bar that counsel could not rely on that decision in trying cotenancy cases. Yet the present appellants did so on the first trial, and failed as to certain parties to meet the standard of proof required by the decisions before first Nichols.
So the effect of the decision on interlocutory appeal and of this judgment is to give the present appellants a “second bite at the apple”, although a basic principle of our jurisprudence is to grant, litigants a full and fair hearing, and then to preclude them from later relitigating issues already presented and decided. It is not sound judicial administration to permit further amendments *192on the same issues which have been decided by the Court on a prior appeal, and to allow a litigant, who has not exercised due diligence in the presentation of his case on the first trial, to obtain a new hearing after the case has already been decided.
However, assuming, as the Court held, that appellants had the right to re-try the case and to plead for the first time a statute of limitation, Code Sec. 718, I agree that the controlling opinion rendered this day is correct on the record now presented to us.